Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed on 09/13/2022 in response to the Office Action of 07/14/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 37-42, drawn to a method for preventing or treating cancer, comprising a step of administering to a target individual an antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-positive cancer-specific tumor antigen neoepitope represented by any one of SEQ ID NOs: 1 to 184.
	Additionally, Applicant has elected SEQ ID NO: 136 as species of Epstein-Barr virus (EBV)-positive cancer-specific tumor antigen neoepitope.
	Upon review and reconsideration, SEQ ID NOs: 1, 5, 63 and 99 will be rejoined with SEQ ID NO: 136 for examination.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 37-55 are pending in the application. Claims 43-55 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.

4.	Claims 37-42 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 365(c) for benefit of the earlier filing date of application, is acknowledged.  

6.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
	It is noted that examiner has established a priority date for claims 37-42 of the instant application, 16/638,055, of 08/10/2018, because the priority of the instantly claimed invention is based on the Korea application 10-2017-0101800, which has not been translated and the Examiner is unable to determine the information in the document.
If applicant disagrees with any rejection set forth in this action based on examiner's establishment of a priority date, 08/10/2018 for claims 37-42, for the instantly claimed application serial number 16/638,055, applicant is invited to submit a proper translation of the priority document and to point to page and line where support can be found establishing an earlier priority date. If Applicants choose to file a translation, then the translation must be filed together with a statement that the translation of the certified copy is accurate, see MPEP 201.15.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a method of treating cancer in a subject, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons the claims are rejected herein are largely the same as the reasons the claims are rejected as failing to satisfy the written description requirement. In essence, what is claimed but not adequately described to permit the skilled artisan to immediately envision, recognize or distinguish from other material, so as to satisfy the written description requirement, cannot be made and then used without undue and unreasonable experimentation.
In this instance, the claims 37-42 are drawn to a method of preventing cancer in a subject.
One cannot extrapolate the teaching of the specification to the enablement of the claims because the specification provides insufficient example or guidance for claimed preventing cancer in a subject. The specification only teaches treating cancer in a mouse model; see Example 1.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease. All of this underscores the criticality of providing workable examples which are not disclosed in the specification with regards to the claimed preventing cancer in a subject; the specification does not disclose sufficient guidance or objective evidence that claimed method would predictably prevent cancer in a subject. 
The prevention of cancer is highly unpredictable. The majority of studies suggest that the essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. Further, reasonable guidance with respect to correlating agents that prevent cancer may depend upon quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  For example, Byers, T. (CA Cancer  Journal, 1999, 49: 353-361) teaches that randomized controlled trials are commonly regarded as the definitive study for proving causality (1st col., p.358), and that in controlled trials the random assignment of subjects to the intervention eliminates the problems of dietary recalls and controls the effects of both known and unknown confounding factors.  Further, Byers suggests that chemo-preventative trials be designed “long-term” such that testing occurs over many years (2nd col., p. 359).  The specification is devoid of any models or experimental analysis that reasonably suggests that the claimed method would predictably prevent cancer in a subject. This, combined with the state of the art of preventing cancer, suggests that undue experimentation would be required to practice the invention as claimed.
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 37-42 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Khanna et al. (WO 2017203362, published on 30 November 2017, filed on 25 May 2017).
	Claims 37-42 are herein drawn to a method for treating cancer, comprising a step of administering to a target individual an antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-positive cancer-specific tumor antigen neoepitope comprising SEQ ID NO: 136, wherein the antigen-presenting cell promotes proliferation or differentiation of T cells.
	Khanna et al. teach a method of treating cancer in a subject comprising: (a) incubating a sample comprising CTLs and antigen-presenting cells (APCs) that
present an Epstein-Barr Virus (EBV) peptide thereby inducing proliferation peptide-specific CTLs in the sample, (b) administering the peptide specific CTLs to the subject; see entire document, e.g. pages 1-2, claims 1, 9-10 and 21-23.
	Khanna et al. teach EBV peptide SEQ ID NO: 2; see pages 11-12. 
SEQ ID NO: 2 of Khanna et al. is 100% identical with instant claimed SEQ ID NO: 136; see below sequence alignment 1. Given the comprising language of the instant claim 37, the SEQ ID NO: 2 of Khanna et al. read on the instant claimed SEQ ID NO: 136.
	For claim 38, Khanna et al. teach that the antigen-presenting cell is a dendritic cell, or a B cell; see bridging paragraph of pages 8-9.
	For claim 39, Khanna et al. teach that the antigen-presenting cell induces proliferation of T cells; see last paragraph of pages 2 and 8, claim 21.
	For claim 40, Khanna et al. teach the cytotoxic T cells (CTLs) expressing a T cell receptor specific for a cancer-associated peptide presented on a class I MHC, wherein the class I MHC has a chain polypeptide that is HLA-A, HLA-R HLA-C, HLA-E, HLA-F, HLA-g, HLA-K or HLA-L; see page 8, claim 1.
	For claim 41, Khanna et al. teach HLA-A*2402, HLA-A*A0201, HLA-A*1101, HLA-A*0206; see Table 1.
	For claim 42, Khanna et al. teach cancer is EBV+ gastric cancer, EBV-positive nasopharyngeal cancer (NPC), or EBV-positive post-transplant lymphoproliferative disorder (PTLD), EBV-positive leiomyosarcoma; see page 18, claim 24.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (WO 2017203362, published on 30 November 2017, filed on 25 May 2017) in view of Cobbold et al. (US 20150250868, published on 09/10/015).
	Claims 37-42 are herein drawn to a method for treating cancer, comprising a step of administering to a target individual an antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-positive cancer-specific tumor antigen neoepitope comprising SEQ ID NOs: 1, 5, 63 and 99.
	The teachings of Khanna et al. have been set forth in the above rejection of claims 37-42 under 35 U.S.C. 102(a)(1)(2). Khanna et al. do not teach Epstein Barr virus antigen set forth in SEQ ID NOs: 1, 5, 63 and 99.
	However, these deficiencies are remedied by Cobbold et al.
	Cobbold et al. teach Epstein Barr virus antigen set forth in SEQ ID NOs: 109, 112, 122 and 124; see entire document, e.g. Table 3. 
SEQ ID NOs: 109, 112, 122 and 124 of Cobbold et al. are 100% identical with the instant claimed SEQ ID NOs: 1, 5, 63 and 99; see below sequence alignment 2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a step of administering to a subject an antigen-presenting cell loaded with the Epstein-Barr virus antigens set forth in SEQ ID NOs: 1, 5, 63 and 99 (the same as SEQ ID NOs: 109, 112, 122 and 124 of Cobbold et al.). One would have been motivated to do so because Khanna et al. teach a method of treating cancer in a subject comprising: antigen-presenting cells (APCs) that present an Epstein-Barr Virus (EBV) peptide; Cobbold et al. teach Epstein Barr virus antigen set forth in SEQ ID NOs: 109, 112, 122 and 124. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the Epstein-Barr virus antigen of Khanna et al. for another Barr virus antigen set forth in SEQ ID NOs: 109, 112, 122 and 124 of Cobbold et al., because simple substitution of the Epstein-Barr virus antigen of Khanna et al. for another Epstein-Barr virus antigen (SEQ ID NOs: 109, 112, 122 and 124) of Cobbold et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the Epstein-Barr virus antigen of Khanna et al. for another Epstein-Barr virus antigen (SEQ ID NOs: 109, 112, 122 and 124) of Cobbold et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

17.	Claims 37-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 37-38, 49-50 and 56 of copending Application No. 17/429235. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 37-42 are herein drawn to a method for treating cancer, comprising a step of administering to a target individual an antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-positive cancer-specific tumor antigen neoepitope comprising SEQ ID NO: 136.
Claims 37-38, 49-50 and 56 of copending Application No. 17/429235 are drawn to a method for treating an Epstein-Barr virus (EBV)-positive cancer, the method comprising administering a therapeutically effective amount of the antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-positive cancer-specific tumor antigen epitope comprising SEQ ID NO: 110.
SEQ ID NO: 110 of 17/429235 is 100% identical with the instant claimed SEQ ID NO: 136; see below sequence alignment 3.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
18.	No claim is allowed.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Sequence alignment 1
BER71142
ID   BER71142 standard; protein; 497 AA.
XX
AC   BER71142;
XX
DT   25-JAN-2018  (first entry)
XX
DE   Epstein-Barr Virus (EBV) LMP2A polypeptide, SEQ ID 2.
XX
KW   LMP2A protein; Latent membrane protein 2A; antibody therapy; antigen;
KW   cancer; cell therapy; cytostatic; nasopharyngeal carcinoma;
KW   oral-dental-gen.; otorhinolaryngological-gen.; prophylactic to disease;
KW   therapeutic.
XX
OS   Human gammaherpesvirus 4.
XX
CC PN   WO2017203362-A1.
XX
CC PD   30-NOV-2017.
XX
CC PF   25-MAY-2017; 2017WO-IB000740.
XX
PR   25-MAY-2016; 2016US-0341402P.
XX
CC PA   (COUN-) COUNCIL QUEENSLAND INST MEDICAL RES.
XX
CC PI   Khanna R,  Smith C;
XX
DR   WPI; 2017-80890M/82.
XX
CC PT   Treating nasopharyngeal carcinoma comprises administering an immune 
CC PT   checkpoint inhibitor and cytotoxic T cells expressing a T cell receptor 
CC PT   specific for a cancer-associated peptide presented on a class I Major 
CC PT   Histocompatibility Complex.
XX
CC PS   Disclosure; SEQ ID NO 2; 41pp; English.
XX
CC   The present invention relates to a novel method for preventing and 
CC   treating cancer in a subject. The method comprises: administering to the 
CC   subject an immune checkpoint inhibitor and a composition comprising 
CC   cytotoxic T cells (CTLs) expressing a T cell receptor specific for a 
CC   cancer-associated peptide presented on a class I MHC. The immune 
CC   checkpoint inhibitor is a polypeptide that binds to an immune checkpoint 
CC   protein, where the immune checkpoint protein is selected from CTLA4, PD-
CC   1, PD-L1, PD-L2, A2AR, B7-H3, B7-H4, BTLA, KIR, LAG-3, TIM-3, IDO, TDO or
CC   VISTA and the cancer-associated peptide is a viral peptide, preferably an
CC   Epstein-Barr Virus (EBV) peptide. The method of the present invention is 
CC   useful for preventing and treating cancer such as nasopharyngeal 
CC   carcinoma. The present sequence represents an Epstein-Barr Virus (Human 
CC   gammaherpesvirus 4) LMP2A protein, whose epitope peptide can be used as a
CC   target (as a cancer-associated peptide) for the T cell receptor of the 
CC   present invention.
XX
SQ   Sequence 497 AA;

  Query Match             100.0%;  Score 42;  DB 25;  Length 497;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LTVMTNTLL 9
              |||||||||
Db        440 LTVMTNTLL 448




Sequence alignment 2

US-14-660-137-109
; Sequence 109, Application US/14660137
; Publication No. US20150250868A1
; GENERAL INFORMATION
;  APPLICANT: Mark Cobbold
;  APPLICANT:David Millar
;  TITLE OF INVENTION: Re-directed Immunotherapy
;  FILE REFERENCE: 4475.1019-000
;  CURRENT APPLICATION NUMBER: US/14/660,137
;  CURRENT FILING DATE: 2015-03-17
;  PRIOR APPLICATION NUMBER: PCT/GB2012/050577
;  PRIOR FILING DATE: 2012-03-15
;  PRIOR APPLICATION NUMBER: GB 1203434.4
;  PRIOR FILING DATE: 2012-02-28
;  PRIOR APPLICATION NUMBER: GB 1104514.3
;  PRIOR FILING DATE: 2011-03-17
;  NUMBER OF SEQ ID NOS: 321
;  SOFTWARE: SeqWin99
; SEQ ID NO 109
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: T cell epitope from Epstein Barr virus
US-14-660-137-109

  Query Match             100.0%;  Score 45;  DB 14;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSLEMVPM 9
              |||||||||
Db          1 MGSLEMVPM 9



US-14-660-137-112
; Sequence 112, Application US/14660137
; Publication No. US20150250868A1
; GENERAL INFORMATION
;  APPLICANT: Mark Cobbold
;  APPLICANT:David Millar
;  TITLE OF INVENTION: Re-directed Immunotherapy
;  FILE REFERENCE: 4475.1019-000
;  CURRENT APPLICATION NUMBER: US/14/660,137
;  CURRENT FILING DATE: 2015-03-17
;  PRIOR APPLICATION NUMBER: PCT/GB2012/050577
;  PRIOR FILING DATE: 2012-03-15
;  PRIOR APPLICATION NUMBER: GB 1203434.4
;  PRIOR FILING DATE: 2012-02-28
;  PRIOR APPLICATION NUMBER: GB 1104514.3
;  PRIOR FILING DATE: 2011-03-17
;  NUMBER OF SEQ ID NOS: 321
;  SOFTWARE: SeqWin99
; SEQ ID NO 112
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: T cell epitope from Epstein Barr virus
US-14-660-137-112

  Query Match             100.0%;  Score 45;  DB 14;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPVIVAPYL 9
              |||||||||
Db          1 LPVIVAPYL 9



US-14-660-137-122
; Sequence 122, Application US/14660137
; Publication No. US20150250868A1
; GENERAL INFORMATION
;  APPLICANT: Mark Cobbold
;  APPLICANT:David Millar
;  TITLE OF INVENTION: Re-directed Immunotherapy
;  FILE REFERENCE: 4475.1019-000
;  CURRENT APPLICATION NUMBER: US/14/660,137
;  CURRENT FILING DATE: 2015-03-17
;  PRIOR APPLICATION NUMBER: PCT/GB2012/050577
;  PRIOR FILING DATE: 2012-03-15
;  PRIOR APPLICATION NUMBER: GB 1203434.4
;  PRIOR FILING DATE: 2012-02-28
;  PRIOR APPLICATION NUMBER: GB 1104514.3
;  PRIOR FILING DATE: 2011-03-17
;  NUMBER OF SEQ ID NOS: 321
;  SOFTWARE: SeqWin99
; SEQ ID NO 122
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: T cell epitope from Epstein Barr virus
US-14-660-137-122

  Query Match             100.0%;  Score 39;  DB 14;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LIVDAVLQL 9
              |||||||||
Db          1 LIVDAVLQL 9



US-14-660-137-124
; Sequence 124, Application US/14660137
; Publication No. US20150250868A1
; GENERAL INFORMATION
;  APPLICANT: Mark Cobbold
;  APPLICANT:David Millar
;  TITLE OF INVENTION: Re-directed Immunotherapy
;  FILE REFERENCE: 4475.1019-000
;  CURRENT APPLICATION NUMBER: US/14/660,137
;  CURRENT FILING DATE: 2015-03-17
;  PRIOR APPLICATION NUMBER: PCT/GB2012/050577
;  PRIOR FILING DATE: 2012-03-15
;  PRIOR APPLICATION NUMBER: GB 1203434.4
;  PRIOR FILING DATE: 2012-02-28
;  PRIOR APPLICATION NUMBER: GB 1104514.3
;  PRIOR FILING DATE: 2011-03-17
;  NUMBER OF SEQ ID NOS: 321
;  SOFTWARE: SeqWin99
; SEQ ID NO 124
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: T cell epitope from Epstein Barr virus
US-14-660-137-124

  Query Match             100.0%;  Score 44;  DB 14;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LLWTLVVLL 9
              |||||||||
Db          1 LLWTLVVLL 9



Sequence alignment 3
US-17-429-235-110
; Sequence 110, Application US/17429235
; Publication No. US20220160761A1
; GENERAL INFORMATION
;  APPLICANT: Good T Cells, Inc.
;  TITLE OF INVENTION: A Method for activating T cells to treat cancer
;  FILE REFERENCE: POPB201876PCTUS
;  CURRENT APPLICATION NUMBER: US/17/429,235
;  CURRENT FILING DATE: 2021-08-06
;  PRIOR APPLICATION NUMBER: KR 10-2019-0015108
;  PRIOR FILING DATE: 2019-02-08
;  NUMBER OF SEQ ID NOS: 200
;  SOFTWARE: KoPatentIn 3.0
; SEQ ID NO 110
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: LMP2a epitope
US-17-429-235-110

  Query Match             100.0%;  Score 9;  DB 23;  Length 15;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LTVMTNTLL 9
              |||||||||
Db          4 LTVMTNTLL 12